
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.39


Qwest Services Corp.
1801 California Street, Suite 5200
Denver, Colorado 80202-2651
Phone 303 9922-5943
Jill.sanford@qwest.com

Jill Sanford
Chief Human Resources Officer

August 19, 2004

Ms. Paula Kruger
1801 California St., #5200
Denver, CO 80202

Re:Relocation expenses

Dear Paula:

        Your offer letter, dated August 20, 2003, provided that the Company
would relocate you and your family under the Tier 1 relocation policy for
executives. Because you have not yet purchased a home in Denver, the Company
paid temporary living expenses for you totaling approximately $75,000 between
August 20, 2003 and July 2, 2004. We agreed that it is in the best interests of
both you and the Company to end the existing arrangement and therefore we
agreed:

1.The Company will pay you a lump sum of $25,000 (which will be grossed up as
set forth in the Tier 1 relocation policy) in complete satisfaction of any
remaining obligations under the Tier 1 relocation policy except that if you do
purchase a home in Denver while you are employed by Qwest, the Company will pay
the reasonable and customary closing costs associated with the purchase of your
new home. The types of closing costs that will be reimbursed are set forth at
pages 24-25 of the Tier 1 relocation policy.

2.The Company will cease paying any temporary living or commuting expenses as of
July 1, 2004.

        If you agree to this modification to your offer letter, please indicate
by signing below.

Yours very truly,

/s/ Jill Sanford

Jill Sanford

Agreed this 19th day of August, 2004:


/s/  PAULA KRUGER      

--------------------------------------------------------------------------------

Paula Kruger
 
 
 

cc.        Jana Venus





QuickLinks


Exhibit 10.39

